Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 12/09/2021.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1, 7 and 13-30 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1 and similar Independent Claim(s) 7 and 13, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim(s) 1, 7 and 13.  

In the primary prior art of record, Shirasaka (US PG. Pub. 2014/0115608 A1) teaches in Sect. [0037], a plug-in installing unit 43 being a program including a plug-in information file retrieving unit 43a for retrieving the plug-in information file 31 to obtain a plug-in file name; a file copying unit 43b for identifying the plug-in file 32 according to the plug-in file name obtained with the plug-in information file retrieving unit 43a, so that the plug-in file 32 is copied to a driver file storage unit 52; and a plug-in registration unit 

	Secondary prior art of record, Oomura (US PG. Pub. 2005/0141012 A1) discloses in Fig. 2, Sect. [0057], a user interface display screen of add-in installer 107 which is displayed when the add-in is installed.  In the ordinary installation, when the user activates the add-in installer 107 by means such as a double-click or the like, the add-in installer 107 to install the new additional function to be added is made operative.  The add-in installer 107 can be activated by a Web page or can be also automatically activated by a media such as a CD-ROM or the like.

	Lastly, the third prior art of Benson (US PG. Pub. 2003/0151589 A1) discloses in Fig. 10, Sect. [0067], an accompanying software tool, called "Panel Editor," which provides a convenient way to produce custom designs for the physical operator panel 
interface and define its operation according to the particular application.  FIG. 10 is a general flowchart illustrating the process of using this software tool for designing and configuring the operator panel buttons, in accordance with another specific embodiment of the present invention.  The software tool is a graphical editor in which a picture (e.g., bitmap) is used to form the background graphics onto which a multiple regions are "drawn" forming the active areas, or buttons, of the operator panel.  When completed, data describing the essential button information is downloaded to the operator panel 


	In particular, the closest applied reference of Shirasaka fails to disclose and would not have rendered obvious the claimed subject matter of independent claim(s) 1, 7 and 13. Also, the prior art(s) Oomura of and Benson does not remedy the deficiencies of the claim limitations as required by claim(s) 1, 7 and 13 as follows:
	“a storage that stores a print setting application that is associated with first and second print queues respectively corresponding to first and second printers and that is different from a printer driver, wherein the information processing apparatus, by executing the print setting application:
	provides a first print setting interface that enables a user to perform print setting for printing by the first printer and a second print setting interface that enables a user to perform print setting for printing by the second printer;
	determines that an installed add-in supports the first print queue corresponding to the first printer;
	determines that the installed add-in does not support the second print queue corresponding to the second printer; and
	adds a button of the add-in to another interface of the print setting application for the first print queue based on the determination that the add-in supports the first print queue corresponding to the first printer without adding a button of the add-in to another interface of the print setting application for the second printer.”, since the references of 
	
5.	Therefore, whether taken individually or in combination, the prior arts of Shirasaka in view of Oomura and further Benson fails to explicitly teach the claimed limitation(s) as required by independent claims 1, 7 and 13.

6.	Independent claim(s) 7 and 13 are essentially the same as Independent Claim 1 and refers to “a method” and “A non-transitory computer-readable storage medium” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

7. 	Additionally, Independent claim 26 includes similar allowable subject matter of that included in claims 1, 7 and 13 and is therefore allowed for similar reasons as applied to Claims 1, 7 and 13.

8.       It follows that claims 14-25 and 27-30 are then inherently allowable for depending on allowable base claims.

9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677